DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	Receipt and entry of Applicant’s Preliminary Amendment filed on 06/13/2019 is acknowledged.
	Claims 1-11 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on 06/13/2019.  These drawings are approved.

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (Publication Number JP 01182590).
	Regarding claim 1, as shown in Figs. 1-2, Matsuda discloses a screw compressor (see abstract) comprising: a casing 4 having a suction port (not numbered; however, the screw compressor obviously has a suction port) and a discharge port (not numbered; however, the screw compressor obviously has a discharge port); a male rotor 1 rotatable relative to said casing about a first axis (see Fig. 1); a female rotor 2 rotatable relative to said casing 4 about a second axis; and a magnetic gear system 5-8 including a first magnetic gear 5-8 (see Figs. 1-2) associated with said 
	Regarding claim 2, Matsuda discloses wherein said magnetic field of said first magnetic gear 5-8 interacts with a magnetic field of said second magnetic gear 5-8 as said first magnetic gear rotates about said first axis to drive rotation of said second magnetic gear about said second axis (see Figs. 1-2).     
	Regarding claim 3, Matsuda discloses wherein rotation of said first magnetic gear 5-8 about said first axis in first direction drives rotation of said second magnetic gear 5-8  about said second axis in a second direction opposite said first direction.     
	Regarding claim 4, Matsuda discloses, wherein said first magnetic gear 5-8 and said second magnetic gear 5-8 are magnetically aligned to transmit a required torque between said first magnetic gear and said second magnetic gear.     
	Regarding claim 5, Matsuda discloses wherein said first magnetic gear 5-8 and said second magnetic gear 5-8 are not arranged in physical contact.     
	Regarding claim 10, Matsuda discloses further comprising a motor 3 operably coupled to said male rotor 1.     
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of design choice.
	Matsuda discloses the invention as recited above; however, Matsuda fails to disclose said first magnetic gear has a first configuration and said second magnetic gear has a second configuration, said first configuration and said second configuration being identical/distinct.
It is examiner’s position that one having ordinary skill in the screw compressor art,  would have found it obvious to utilize the first and second configurations of the first and second magnetic gears being identical/distinct, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the male and female rotors or depending on being used for a particular purpose or solving a stated problem. Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Miyashita et al. (Miyashita) (Publication Number WO2004031585).
	Matsuda discloses the invention as recited above; however, Matsuda fails to disclose said magnetic gear system including a plurality of said magnetic gear pairs.     
	As shown in Fig. 8, Miyashita teaches wherein said first magnetic gear 4a and said second magnetic gear 4b form a magnetic gear pair 4 and said magnetic gear system includes a plurality of said magnetic gear pairs 4, 50.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the magnetic gear system including a plurality of said magnetic gear pairs, as taught by Miyashita in the Matsuda apparatus, since the use thereof would have provided the screw rotors to be rotated synchronously and smoothly in the opposite directions.
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Miyashita as applied to claim 8 above, and further in view of legal precedent.
	The modified Matsuda discloses the invention as recited above; however, the modified Matsuda fails to disclose wherein a first magnetic gear pair of said plurality of magnetic gear pairs is positioned adjacent a suction end of said male rotor and said female rotor 7WO 2018/111985PCT/US2017/065990 and a second magnetic gear pair of said plurality of magnetic gear pairs is positioned adjacent a discharge end of said male rotor and said female rotor.     
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the location of the first and second magnetic gear pairs with respect to the suction end and the discharge end of said male rotor and said female rotor, 7WO 2018/111985PCT/US2017/065990since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, (see MPEP §2144.04).
11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda.
	Matsuda discloses the invention as recited above; however, Matsuda fails to disclose wherein said screw compressor is a component of a refrigeration system.   
	Official notice is taken that it is well known that the screw compressor is a component of a refrigeration system. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the screw compressor being used in the refrigeration system, as a matter of engineering expediency. 

Prior Art
9.	The IDSs (PTO-1449) filed on May 10, 2021, Nov. 10, 2020 and June 13, 2019 have been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of Stout et al. (U.S. Patent Number 8,421,297B2) discloses an electric machine for improving fluid flow and Moody, Jr. et al. (U.S. Patent Number 3,885,402) disclose a screw compressor within a refrigeration system.








Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746